Citation Nr: 1015676	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to a compensable rating for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a left ear hearing loss disability 
pursuant to 38 C.F.R. § 3.385.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in December 2006 that fully addressed all four 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in her possession to the AOJ.  The letter 
also informed the Veteran about how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an SOC issued in March 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from October 2006 to January 2007.  The 
Veteran submitted private treatment records dated in July 
2000.  The Veteran was afforded VA medical examinations in 
October 2003 and December 2005.  Significantly, neither the 
Veteran nor her representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, she can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for left 
ear hearing loss.  The Veteran's separation examination in 
March 1990 revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
50
20
10
LEFT
15
5
10
0
0

Examination of the tympanic membrane was clear at the time of 
the audiological test.  There was no other treatment in 
service for ear or hearing problems.

A July 2000 private treatment record revealed hearing which 
was essentially within normal limits with a moderate loss in 
the right ear.  The Veteran sought treatment for pressure in 
her ears, dizziness, hearing loss, and ringing.  She stated 
the problems began two years before and were worse in her 
right ear.  The doctor suspected the problems were caused by 
TMJ and a deviated nasal septum.  

The Veteran had a VA examination in October 2003.  The 
Veteran reported not being able to hear out of her right ear.  
She indicated that a simulated grenade went off by her foot 
during a training exercise.  The Veteran was afforded an 
audiology evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
40
35
LEFT
15
15
20
20
20

Speech recognition was measured as 94 percent in the right 
ear and 100 percent in the left ear.  The Veteran reported 
tinnitus in her right ear.  The examiner stated that the 
Veteran's left ear was within normal limits.

The Veteran was afforded another VA examination in December 
2005.  She reported difficulty hearing speech, especially in 
the presence of background noise and when she cannot see the 
speaker's face.  She reported bilateral tinnitus.  The 
Veteran was afforded an audiology evaluation, which revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
30
35
LEFT
30
15
15
15
20

Speech recognition was measured as 94 percent in the right 
ear and 96 percent in the left ear. 

A VA psychiatrist submitted a letter in July 2006 stating 
that the Veteran's hearing problems had caused her to 
experience distress and anxiety and had affected her job 
performance.  

The Veteran had an audiology consult with VA in January 2007.  
The Veteran was afforded an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
25
30
LEFT
20
15
20
-
20

Speech recognition was measured as 96 percent in the right 
ear and 100 percent in the left ear. 

In light of the evidence the Veteran is not entitled to 
service connection for left ear hearing loss.  The Veteran's 
audiological examinations do not reveal left ear hearing loss 
that meets the threshold of 38 C.F.R. § 3.385 for a hearing 
loss disability.  As the law is dispositive, the claim must 
be denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.
REMAND

The Veteran seeks entitlement to a compensable rating for 
right ear hearing loss.  She contends that her condition is 
more severe than that contemplated by a noncompensable 
rating.

The Veteran was last afforded a VA examination in December 
2005.  Her hearing was tested again in January 2007 and there 
was virtually no change in the pure-tone thresholds.  
However, the Veteran contends that her condition has a 
significant affect on her employment and has caused her to 
lose several jobs.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that 
there has been a material change in disability or that the 
current rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a 
new examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  As it has been more than 
four years since her last VA examination, and because there 
is an indication her condition may be worsening, the Veteran 
must be afforded a contemporaneous examination to determine 
the current nature and extent of her right ear hearing loss 
disability.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of her 
right ear hearing loss.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed 
including an audiology examination.  The 
examiner should specifically discuss the 
effect the Veteran's disability has on her 
employability and daily functioning.  The 
examiner should set forth the complete 
rationale for all opinions in a legible 
report. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and her 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


